D.W. NELSON, Circuit Judge,
dissenting.
I respectfully dissent. Wang did not, as the majority suggests, give “materially inconsistent accounts” of his wife’s alleged forced sterilization. The majority states that Wang provided inconsistent descriptions of the date on which his wife was sterilized and that this perceived inconsistency supports the IJ’s adverse credibility finding. I cannot agree. First, there is no clear discrepancy between Wang’s 2001 asylum declaration and his in-court testimony regarding the date of his wife’s forced sterilization. Wang’s declaration does not provide a date of this sterilization. Second, even if Wang’s testimony had been inconsistent on this point, we have repeatedly held that minor discrepancies in dates cannot support an adverse credibility finding. See Bandari v. INS, 227 F.3d 1160, 1166 (9th Cir.2000); Martinez-Sanchez v. INS, 794 F.2d 1396, 1400 (9th Cir.1986).
The majority also states that Wang’s 2001 declaration and his in-court testimony differ regarding whether he accompanied his wife home from the hospital after the birth of their second child and that the IJ provided Wang a sufficient opportunity to explain this perceived inconsistency. I disagree. While the IJ asked Wang to explain this inconsistency, she asked a compound question and failed to follow-up when Wang only answered the portion of her question regarding when his wife left the hospital. This does not amount to a “reasonable opportunity” to explain the perceived inconsistency as required by our case law. See Chen v. Ashcroft, 362 F.3d 611, 618 (9th Cir.2004). Finally, a likely explanation for any inconsistency on this matter is poor translation. Wang’s declaration was translated from Chinese and is riddled with grammatical errors due to obvious interpretation problems. We have “long recognized that difficulties in interpretation may result in seeming inconsistencies.” Manimbao v. Ashcroft, 329 F.3d 655, 662 (9th Cir.2003). For the foregoing reasons, I would reverse the IJ’s adverse credibility finding and remand for further proceedings. Therefore, I dissent.